 

Exhibit 10.5

 



TAILWIND ACQUISITION CORP.
1545 Courtney Ave

Los Angeles, California 90046

 

September 9, 2020

 

Tailwind Sponsor LLC
1545 Courtney Ave

Los Angeles, California 90046

 

Ladies and Gentlemen:

 

This letter agreement will confirm our agreement that, commencing on the
effective date (the “Effective Date”) of the registration statement (the
“Registration Statement”) for the initial public offering (the “IPO”) of the
securities of Tailwind Acquisition Corp. (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination and (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

  i. Tailwind Sponsor LLC (the “Sponsor”) shall take steps directly or
indirectly to make available to the Company, at 1545 Courtney Ave, Los Angeles,
California 90046 (or any successor location), certain office space, utilities
and secretarial and administrative support as may be required by the Company
from time to time. In exchange therefor, the Company shall pay Sponsor, or at
its direction, an affiliate thereof, the sum of $10,000 per month on the
Effective Date and continuing monthly thereafter until the Termination Date; and
        ii. Sponsor hereby agrees that it does not have any right, title,
interest or claim of any kind (a “Claim”) in or to any monies that may be set
aside in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO, and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 





 

 

  Very truly yours,       TAILWIND ACQUISITION CORP.         By: /s/ Chris
Hollod     Name: Chris Hollod   Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:   TAILWIND SPONSOR LLC     By: /s/ Philip Krim      
Name:Philip Krim   Title:Manager

 

[Signature Page to Administrative Support Agreement]







 